19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 1 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 2 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 3 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 4 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 5 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 6 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 7 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 8 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 9 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 10 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 11 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 12 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 13 of 14
19-49890-mar   Doc 43   Filed 11/18/19   Entered 11/18/19 15:21:58   Page 14 of 14
